Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/2021 has been entered.

Claim Objections
Claims 10-15 are objected to because of the following informalities:  Claim 10 has been amended to recite that the first and second power ratios are determined using Fourier analysis it is suggested to amend the claim to specifically recite –using a fast Fourier transform algorithm—in order to match what is disclosed within the specification. The specification recites that in order to determine the power ratios from the output signals of the radar a fast Fourier transform algorithm is used to convert the signal into the frequency domain (e.g. para. [0019], [0026] of published application US 2020/0196866) and applicant has made several remarks within the response filed on 4/1/2021 that the use of a fast Fourier transform algorithm is necessary in order to carry out the method steps. Claims 11-15 directly or indirectly depend from claim 10 and are also objected to for the reasons stated above regarding claim 10. Appropriate correction is required.

Claim Rejections - 35 USC § 112
In view of the amendment filed on 9/1/2021 clarifying the language of claim 10 some of the 112 rejections made against claim 10 in the office action of 7/2/2021 have been withdrawn. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites a vital-sign monitoring method yet no vital-sign determination is mentioned within claim 10 which is confusing, how do the various determined values according to the plurality of buffered output signals including in-phase polarization signals and quadrature polarization signals relate to vital-sign monitoring, i.e. vital-sign status of the monitored subject. Claim 10 has been amended to recite that the various determined values are used to determine vital-sign status of the monitored patient, however it is still unclear how the various determined values according to the plurality of buffered output signals including in-phase polarization signals and quadrature polarization signals relate to vital-sign monitoring, clarification is required. As previously suggested, it is suggested to amend the method to recite how the determined values are used to identify the vital-sign status or perform vital-sign monitoring of the monitored subject. Claim 10 has been amended to recite that the voltage difference is a peak-to-peak difference of a buffered output signal it is unclear whether the recited “a buffered output signal” is part of the plurality of buffered output signals of a radar previously recited, clarification is required. Claim 10 previously recites determining a voltage difference according to the in-phase polarization signal or the quadrature polarization signal of the output signals, is “a buffered output signal” the output signal related to the in-phase polarization signal or the Claim 10 recites “determining whether the first power ratio is greater than a predetermined first threshold”, “determining whether the amount of phase points is greater than a predetermined third threshold”, “determining whether a maximum mean difference is greater than a predetermined second threshold”, “determining whether the second power ratio is greater than a predetermined fourth threshold” and “determining whether the voltage difference is greater than a predetermined fifth threshold”, it is unclear exactly what values these recited “predetermined thresholds” relate to or how these predetermined threshold are determined, i.e. are the predetermined thresholds standard threshold values predetermined using population data to determine whether a subject is in motion, are they patient-specific threshold values predetermined using patient specific data to determine whether a subject is in motion, clarification is required. Claim 10 has been amended to recite that the various thresholds are determined using data to determine whether a subject is in motion, however it is still unclear exactly what values or data these recited “predetermined thresholds” relate to or how these predetermined threshold are determined, i.e. are the predetermined thresholds standard threshold values predetermined using population data to determine whether a subject is in motion, are they patient-specific threshold values predetermined using patient specific data to determine whether a subject is in motion, clarification is required. Claims 11-15 directly or indirectly depend from claim 10 and are also rejected to for the reasons stated above regarding claim 10. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 10 have been considered but are moot because the rejections have been updated in view of the claim amendments. Regarding the 112 rejections, it is still unclear exactly how the calculated values are used to perform vital-sign monitoring of the patient. Claim 10 has been amended to recite that the various determined values are used to determine vital-sign status of the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0152600 to Droitcour et al. which teaches a non-contact physiologic motion sensors and methods for use. US 2013/0030257 to Nakata et al. which teaches systems and methods for non-contact multiparameter vital signs monitoring, apnea, therapy, apnea diagnosis and snore therapy. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JENNIFER L GHAND/Examiner, Art Unit 3792